           Case 1:20-cv-00301-RA Document 12 Filed 04/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Vector Media South, LLC,                                Civ. No. 1:20-cv-00301
                                                         Hon. Ronnie Abrams
                                       Plaintiff,

                       -against-                           NOTICE AND [PROPOSED] ORDER
                                                           FOR WITHDRAWAL OF COUNSEL
 TRT Transportation, Inc., d/b/a Chicago Trolley
 Company and Chicago Double Decker Company,

                                       Defendant.



       PLEASE TAKE NOTICE THAT, pursuant to Local Rule 1.4 and subject to the approval

of the Court, Plaintiff Vector Media South, LLC (“Plaintiff”), hereby withdraws the appearance

of Richard W. Nicholson Jr., Esq. as counsel for Plaintiff. Mr. Nicholson has represented

Plaintiff in this matter with Brian A. Katz, his colleague at Olshan Frome Wolosky LLP.

       Richard W. Nicholson Jr. will no longer be associated with Olshan Frome Wolosky LLP

as of April 1, 2020. Olshan Frome Wolosky LLP will continue to represent Plaintiff as counsel

of record in this action. Thus, Mr. Nicholson’s withdrawal will have no material effect on this

matter, and it will not cause prejudice to any party. In light of the foregoing, Plaintiff respectfully

requests that the Court remove Mr. Nicholson as counsel for Plaintiff.
         Case 1:20-cv-00301-RA Document 12 Filed 04/01/20 Page 2 of 2



Dated:   New York, New York
         April 1, 2020
                                          OLSHAN FROME WOLOSKY LLP


                                          By:   /s/ Richard W. Nicholson Jr.
                                                Brian A. Katz
                                                Richard W. Nicholson Jr.
                                                1325 Avenue of the Americas
                                                New York, New York 10019
                                                (212) 451-2300

                                                Attorneys for Vector Media South LLC


SO ORDERED.

DATED: April 2, 2020

                                      Honorable Ronnie Abrams
                                      United States District Judge




                                      2
